Citation Nr: 0930778	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  03-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected intervertebral disc syndrome 
(IVDS).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1987 to March 2001.  

This case was remanded to the RO by the Board of Veterans' 
Appeals (Board) in January 2005 and January 2007 for 
additional development. 

In his May 2003 Substantive Appeal, the Veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge in Washington, DC.  In February 2004, however, he 
withdrew his request for a hearing.  

Since he has not requested the opportunity to testify at 
another Board hearing since that time, the Board finds that 
the request to testify at a hearing has been withdrawn.  See 
38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since the time of service, the service-connected low back 
IVDS is shown to have been productive of a disability picture 
that more nearly approximated that of moderate functional 
loss due to pain with recurring attacks of muscle spasm; 
neither severe limitation of motion or lumbosacral strain nor 
severe IBDS is demonstrated.  

3.  The service-connected low back IVDS currently is not 
shown to be manifested by a restriction of forward flexion of 
the thoracolumbar spine to less than 30 degrees; neither 
favorable ankylosis nor IDVS manifested by incapacitating 
episodes is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent, but no higher for the service-connected IVDS are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45,  4.59, 4.71a, including Diagnostic Codes 
5292, 5293, 5295 (in effect prior to September 26, 2003); 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the Veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

However, in a January 2005 letter, the RO advised the Veteran 
that to establish entitlement to increased rating for a 
service-connected disability the evidence must show that the 
condition has become worse.  The Veteran had ample 
opportunity to respond prior to issuance of the August 2006 
Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The January 2005 letter also informed the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency.  Further, the letter advised the Veteran that he must 
provide enough information about the records to allow VA to 
request them from the person or agency having them, and that 
it was his responsibility to make sure VA received the 
records.  

Accordingly, the Board further finds that the January 2005 RO 
letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by a veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by a veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issue of initial 
evaluation of the service-connected IVDS arose after the 
issuance of the rating decision.  

However, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated most recently in a July 2009, after such notice 
was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, VA 
notice must include information regarding the effective date 
that may be assigned.  This was accomplished in a June 2006 
RO letter.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under VCAA are fully satisfied once service 
connection has been granted.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

Further, the Veteran was afforded appropriate VA medical 
examinations, most recently in May 2009.  The Veteran does 
not contend, and the file does not show, that the examination 
was inadequate for rating purposes, or that his symptoms have 
become worse since the examination.  

Rather, the VA examination is adequate because, as shown 
below, it was based upon consideration of a Veteran's prior 
medical history, his assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  The Board accordingly finds that remand for a new 
examination is not required at this point.  See 38 C.F.R. 
§ 3.159(c)(4).  

Finally, the Veteran initially requested a hearing before the 
Board in support of his claim, but withdrew his request in 
February 2004. 

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that he is not prejudiced by 
the Board proceeding, at this juncture, with further review.  


II.  Analysis

The Veteran contends that an evaluation higher than 10 
percent is warranted for the service-connected IVDS.  Based 
on a longitudinal review of the record, the Board agrees.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of a claim for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

The rating criteria for diseases and injuries of the spine 
have changed several times during the pendency of this 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria for 
rating spine disorders are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective dates of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  


Evaluation Prior to September 26, 2003  

With specific regard to IVDS, the rating criteria prior to 
September 23, 2002, under Diagnostic Code (DC) 5293 were as 
follows:  

A rating of 10 percent is assigned for mild intervertebral 
disc syndrome.  

A rating of 20 percent is assigned for moderate 
intervertebral disc syndrome, with recurring attacks.  

A rating of 40 percent is assigned for severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

As of September 23, 2002, the schedular criteria of IVDS (DC 
5293) were amended.  

Under the amended criteria, IVDS is evaluated by one of two 
alternative methods, applying whichever method results in the 
higher evaluation.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  The schedular criteria for 
incapacitating episodes were as follows. 

A 10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent evaluation is assigned intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Alternatively, IVDS could be rated by separately evaluating 
the chronic orthopedic manifestations under the most 
appropriate orthopedic diagnostic code (DCs 5292 or 5295), 
and the neurological manifestations under the most 
appropriate neurologic diagnostic code(s), and then combining 
the separate evaluations under 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.71a, DC 5235-5243, Note 1.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.

Until September 26, 2003, disabilities of the lumbosacral 
spine could also be rated under the provisions of DC 5295 
(lumbosacral strain) or, alternatively, under the provisions 
of DC 5292 (limitation of motion).  

The schedular criteria of DC 5292 are as follows. 

A rating of 10 percent is awarded for slight limitation of 
motion. 

A rating of 20 percent is awarded for moderate limitation of 
motion. 

A rating of 40 percent is awarded for severe limitation of 
motion. 

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6. 
 
The schedular criteria of DC 5295 are as follows. 

A rating of 10 percent is awarded for characteristic pain on 
motion. 

A rating of 20 percent is awarded for muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position. 

A rating of 40 percent is awarded for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In the present case, the postservice evidence includes a 
November 2001 VA examination.  The examiner did not indicate 
if she reviewed the claims file, but she noted the Veteran's 
complaints, which included pain in the lower back if he 
maintained one posture too long.  

Also, the Veteran's pain radiated from the center to the low 
back and into the sides bilaterally; the pain did not radiate 
into the lower extremities.  There was no additional pain 
when coughing, sneezing, or defecating.  The Veteran denied 
tingling, tickling or numbness.  He indicated that the pain 
was present every day, but it felt better with back 
exercises; he worked out at a gym 1 to 1 1/2 hours 5 days per 
week.  He used to assistive devices.  

An examination of the back revealed normal alignment.  
Flexion and extension were noted as 120-0-20 degrees (with 
normal range of motion identified as 90 to 120 degrees and 25 
to 25 degrees).  Pain began at 120-0-20 degrees, which, 
according to the examiner, reflected a slight limitation of 
extension.  

There was no incoordination, abnormal movement, or 
instability; weakness and fatigability were present after 
repetitive motion (reflecting slight limitation in 
extension).  Lateral flexion was to 22 degrees bilaterally 
without pain and to 18 degrees with pain.  There was no 
incoordination, abnormal movement, or instability, but there 
was weakness and fatigability after repetition motion causing 
a limitation of motion to 16 degrees, bilaterally.  Rotation 
was to 40 degrees bilaterally, with no pain, incoordination, 
weakness or fatigability, or abnormal movements.  

The Veteran was able to sit without needing to readjust for 
approximately 20 to 30 minutes, and stand for 5 minutes; he 
was able to walk and lift and carry objects without 
limitation.  There were no muscle spasm, and neurological 
examination was normal.  

An April 2001 lumbar spine MRI revealed slight disc 
protrusion at L4-5 and accentuated at L5-S1, with slight 
impingement upon the dural sac; no degenerative changes in 
the vertebral bodies; no evidence of facet arthritis; no bone 
destruction; and no genetic anomaly or disfigurement.  The 
impression was that of incipient disc protrusion L4-5, and 
disc protrusion without neurocompressive effect at L5-S1.  

Based upon these examination results, the VA examiner 
diagnosed disc protrusion L5-S1 (and slightly at L4-5), 
resulting in predominantly "slight" limitation of motion.  

Then, in July 2002, the Veteran presented for orthopedic 
treatment with complaints of low back pain radiating into the 
buttocks (post-iliac crest area) when getting out of bed.  He 
played racquetball occasionally.  

On examination, there was pain, but the Veteran denied 
bladder and bowel problems.  His straight leg raising (SLR) 
was to 90 degrees with discomfort; lateral bend was to 30 
degrees with discomfort; flexion was to 90 degrees; extension 
was to 20 degrees with discomfort; rotation was to 90 degrees 
bilaterally.  

A neurological examination was normal.  There was some root 
impingement and bulging at L5-S1.  The diagnosis was that of 
chronic low back pain with degenerative disc disease.  In a 
separate treatment note, the orthopedist stated that the X-
ray studies suggested spondylolysis without 
spondylolisthesis.  

In a July 2002 statement, the Veteran wrote that the pain in 
his back was growing worse.  He was unable to stand 
motionless, walk, or perform menial tasks without great 
discomfort, and he had to lie on his back for 30 to 40 
minutes to alleviate the pain.  

In December 2002, the Veteran sought further treatment with 
complaints of low back pain worse in the past year, but 
without pain, numbness, or tingling in the lower extremities.  
The X-rays studies and a magnetic resonance imaging scan 
(MRI) revealed degenerative disc disease (DDD) with "DSt" 
[acronym undefined] at L5-S1; discs well-maintained above L5.  
The diagnosis was that of symptoms consistent with DDD.  

The record shows that the Veteran also sought treatment with 
a private physician in December 2002.  (The examination 
report and an accompanying MRI report are translated from the 
original German.).  The findings are consistent with other 
findings reported.  

A letter to the Veteran in January 2003, from a private 
physician (also translated from the original German) informed 
the Veteran that he should avoid physical strain, such as 
heavy lifting and carrying, and any activities and movements 
putting pressure on the low back, such as jumping or standing 
while working with arms over the head.  This was necessary 
since the disc prolapse at L5-S1 might increase in size with 
aggravation of the spondylolisthesis.  

In comparing the Veteran's symptoms, as noted, prior to 
September 2003, the Board notes that the findings more 
closely resemble the criteria for assignment of the next 
higher, 20 percent, rating.  

First, taking into consideration loss of motion due to pain, 
there is some indication of more than slight limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003); DeLuca, 8 Vet. App. at 207.  As 
indicated, the November 2001 VA examiner specifically 
characterized the Veteran's limitation of motion as 
"slight," but did not clearly address the overall 
disability picture.  

Significantly, there is some suggestion of a pattern of 
recurring muscle spasm that would be reflective of the level 
of disablement during an exacerbation or a flare up.  See 
38 C.F.R. § 4.71a, DC 5295 (in effect prior to September 26, 
2003).  

Factoring in symptoms present during flare ups, the Board 
finds that level of overall disablement falls closer to one 
reflective of moderate functional loss due to pain.  As such, 
the service-connected disability picture warrants the 
assignment of a 20 percent rating.  Neither a severe 
limitation of motion nor severe IVDS is shown.  

Finally, with specific regard to IVDS, there is no evidence 
of severe IVDS, with prior to September 23, 2002.  See 
38 C.F.R. § 4.71a, DC 5293 (in effect prior to September 23, 
2002).  Beginning on September 23, 2002, there is no evidence 
of incapacitating episodes (bed rest prescribed by a 
physician).  See 38 C.F.R. § 4.71a, DC 5293 (in effect from 
September 23, 2002, until September 25, 2003).  

A separate, compensable evaluation(s) for lower extremity 
radiculopathy is also not warranted.  Although the Veteran 
complained of some pain radiating into the buttocks in 
November 2001 and July 2002, there is no medical evidence of 
sciatic neuropathy prior to September 23, 2002.  See 
38 C.F.R. § 4.71a, DC 5293 (in effect prior to September 23, 
2002).  

Further, neurologic manifestations are not shown to be 
presently constantly or nearly so beginning September 23, 
2002.  See 38 C.F.R. § 4.71a, DC 5293 (in effect beginning 
September 2, 2002).  Indeed, the Veteran specifically denied 
any lower extremity pain, numbness, and tingling in December 
2002.  

The Board has considered all potentially applicable versions 
of the diagnostic codes for evaluating disabilities of the 
spine of this period.  A rating higher than 20 percent is not 
assignable, however, since the evidence does not demonstrate 
fracture (under DC 5285), ankylosis (under DCs 5286 and 
5289), or sacroiliac injury (under DC 5294).  See 38 C.F.R. 
§ 4.71a.  




Evaluation Beginning September 26, 2003

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  

The rating criteria of the General Rating Formula pertinent 
to the lumbosacral spine are as follows.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50% or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm and guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine. 

Under the amended criteria, IVDS, formerly DC 5293, is 
assigned a new diagnostic code (DC 5243) and is rated either 
under the General Rating Formula or alternatively under the 
Formula for Rating IVDS Based on Incapacitating Episodes 
(unchanged from the September 23, 2002 revisions (see 
above)), whichever method results in a higher evaluation.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right later rotation is 0 to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  General Rating Formula, Note (2).  

The medical evidence in the present case for the period 
beginning on September 26, 2003, consists of a February 2004 
follow-up note with a service physician, who noted that the 
Veteran had stopped doing all high impact aerobic activity, 
such as running and racquetball; he was limited to such 
activities as cycling and running on a treadmill.  An 
examination revealed normal toe and heel gait; neurological 
examination was normal.  The physician recommended delaying 
surgery.  

In a June 2006 statement in support of his claim, the Veteran 
asserted that his condition was essentially unchanged: he 
continued to have trouble standing, sitting, and sleeping for 
more than a short time without experiencing acute pain.  

Also in July 2006, the Veteran underwent a VA neurological 
examination.  The examiner reviewed the claims file and 
documented a summary of the pertinent medical history.  He 
further noted the Veteran's current complaints (which were 
consistent with the assertions in his June 2006 letter cited 
above).  

The examiner also noted that the Veteran denied missing work 
due to back pain, though it limited his ability to do some 
types of physical exercise.  He took no medications for low 
back pain.  A June 2006 lumbar spine X-ray study revealed 
narrowing with degenerative changes at L5-S1.  

On examination, the VA examiner found that the Veteran's gait 
was normal.  Range of motion testing revealed flexion to 90 
degrees without pain; extension to 30 degrees with pain; 
bilateral lateral flexion to 15 degrees without pain; and 
bilateral rotation to 30 degrees without pain.  

On neurological examination, the cranial nerves 2 through 12 
were intact; finger-nose coordination was normal bilaterally; 
light touch and pin sensation were intact throughout; motor 
strength was 5 out of 5 throughout with normal tone and bulk; 
deep tendon reflexes were 2+ throughout with bilateral down-
going plantar reflexes.  There was no percussion tenderness 
over the lumbar spine.  

Based upon his examination results, as indicated, the VA 
examiner diagnosed chronic low back pain due to herniated L5-
S1 intervertebral disc.  

In a February 2007 statement, the Veteran again emphasized 
that his low back symptomatology continued to get worse.  

Finally, in May 2009, the Veteran underwent another VA spine 
examination.  The examiner reviewed the claims file and 
provided a detailed summary of the Veteran's pertinent 
medical history.  

The examiner also noted the Veteran's current complaints, 
which included constant, daily pain, which the Veteran rated 
as 5 out 10 in intensity, and described as "nagging."  He 
took over-the-counter medications which provided a "fair" 
response.  Plus, his sleep was disturbed due to being unable 
to lie in one position for more than 30 minutes; the pain 
caused him to wake up.  

The Veteran denied radiation of pain into his legs, but 
endorsed back stiffness and weakness.  He also indicated that 
he experienced flare-ups with pain rated as 7 to 8 out of 10 
in intensity.  The frequency depended on the type of physical 
activity or movement; precipitating factors included moving 
wrong, heavy lifting, or sitting wrong.  The duration last 
until he changed position or took medication.  Additional 
limitation during flare-ups included pain on walking.  

Furthermore, the VA examiner noted, the Veteran denied 
numbness and bladder and bowel complaints, but endorsed 
weakness.  He used no walking or other assistive devices.  He 
was able to walk 2 to 3 miles at a normal pace; he denied 
unsteadiness and a history of falls.  He was unlimited in 
activities of daily living (ADLs), expect for mobility, 
transfers, and bed activities, which were painfully limited.  

The Veteran worked at a sedentary occupation, which consisted 
of 8 to 9 hours of computer work per day.  He was also able 
to drive for 1 1/2 to 2 hours before needing a break.  His 
recreational activities included 2 hours of low impact 
workouts 4 to 5 times per week.  

On examination, the VA examiner found straight, normally 
shaped spine with normal thoracic kyphosis, but a flattened 
lumbar lordosis.  There was no externally visible structural 
scoliotic curvature; no lumbar bulging; no antalgic scoliosis 
when standing.  Gait was normal.  

Range of motion testing revealed flexion to 68 degrees with 
stiffness, but no pain; extension was to degrees 17 degrees, 
with stiffness, but no pain.  With repetitive motion, flexion 
was to 68 degrees and extension was to 12 degrees.  Left 
lateral flexion was to 22 degrees, and right lateral flexion 
was to 20 degrees.  

Upon repetitive motion, left lateral flexion was to 20 
degrees, and right lateral flexion was to 16 degrees.  Left 
lateral rotation was to 45 degrees without pain, and right 
lateral rotation was to 65 degrees without pain.  

Upon repetitive motion, rotation was to 80 degrees 
bilaterally with no pain.  Range of motion testing revealed 
no incoordination, no abnormal movements, and no instability.  
The examiner indicated that the limitation of motion of the 
thoracolumbar spine was "slight."  

Upon further physical examination, the VA examiner found 
paravertebral muscle spasm, but no guarding resulting in an 
abnormal gait, postural abnormalities, fixed deformity, 
ankylosis, or structural abnormalities.  Neurological 
examination was normal, with no neurological symptoms "at 
all"; the Veteran denied bladder and bowel disturbances.  

According to the examiner, MRI results were not available 
because the Veteran left his scheduled MRI appointment after 
discovering upon arrival that there too many people waiting 
in front of him.  

Accordingly, the examiner relied on February 1998, April 
2001, July 2002, December 2002, and June 2006 X-ray and MRI 
findings.  Based upon this review, the examiner found no past 
radiological report and no MRI study demonstrating any 
evidence of spondylolisthesis.  He specified that although a 
physician in July 2002 found that spondylolisthesis and 
spondylosis were suggested, that physician did not indicate 
which X-ray studies suggested spondylosis, and the documented 
studies did not reveal spondylolisthesis.  

Based upon his examination results, as indicated, the VA 
examiner diagnosed chronic recurrent low back pain due to DDD 
at L5-S1, with small, non-compressive herniation, which 
resulted in slight limitation of motion and function, back 
stiffness and paravertebral muscle spasm, with daily and 
nightly pain on use, but no neurological deficits, responding 
to frequent postural changes and over-the-counter medication.  
He reiterated that there was no evidence of 
spondylolisthesis.  

In comparing the Veteran's current symptoms, as noted, 
beginning in September 2003, to the rating criteria, the 
Board finds that the service-connected IVDS does not meet the 
criteria for assignment of a rating higher than 20 percent.

First, the medical evidence, most recently in May 2009, does 
not demonstrate a restriction of forward flexion of the 
thoracolumbar spine to less than 30 degrees, even when 
considering functional limitation due to the DeLuca factors.  
See 38 C.F.R. § 4.71a, General Rating Formula.  

In fact, the Veteran's flexion was noted to be to 90 degrees 
in July 2006 and to 68 degrees in May 2009.  The combined 
range of motion was 237 degrees upon physical examination in 
May 2009.  

However, in the Board's opinion, the evidence does tend to 
verify that the service-connected low back disability picture 
has been manifested by recurrent episodes of muscle spasm 
since the time of service.  

However, a higher evaluation is not warranted on the basis of 
incapacitating episodes, since there is no evidence of bed 
rest prescribed by a physician.  See id., Formula for Rating 
IVDS Based on Incapacitating Episodes.  

A separate, compensable evaluation for lower extremity 
radiculopathy is also not warranted, since the Veteran denied 
radiation of pain into his legs in May 2009.  In any event, 
the medical evidence does not establish objective lower 
extremity neurologic abnormalities.  Rather, neurological 
examination in July 2006 and May 2009 were normal.  See id., 
Note 1.   

In short, the Board has considered all applicable diagnostic 
codes, but has found no combination of orthopedic and 
neurologic diagnostic codes that would result in an 
evaluation higher than 20 percent for the service-connected 
IVDS.  

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a higher rating were not met at any 
time beginning September 26, 2003.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.


Extraschedular 

The Board's findings above are based on the application of 
the established schedular criteria.  To afford justice in 
exceptional situations, an extraschedular rating may also be 
provided.  38 C.F.R. § 3.321(b).  Here, however, referral for 
extraschedular consideration is not warranted in this case.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
factors that would render impractical the application of the 
regular schedular standards.  

Indeed, the Veteran's physician in February 2004 recommended 
against surgery (which would require hospitalization).  Also, 
the Veteran reported in July 2006 that he had not missed time 
from work due to the service-connected IVDS.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An increased initial rating of 20 percent, but not higher for 
the service-connected intervertebral disc syndrome is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


